UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 11, 2012 Leaplab Corporation (Exact name of registrant as specified in charter) Nevada 333-155043 20-5422795 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 12 South San Marcos Place, Chandler, AZ (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(480) 632-6688 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: This Form 8-K/A is being filed to clarify that Mr. Peterson resigned as an Officer and Director of the Company. Item 5.02Appointment/Resignation of Directors Resignation of Executive Officer and Director On May 11, 2012, Jeffrey Peterson resigned as Chief Executive Officer, Chief Financial Officer and as a Director of the Company. On May 14, 2012, Luis Ramirez resigned as the Company’s Secretary. On May 14, 2012, John Ayers, a director of the Company, was appointed Chief Executive Officer and Chief Financial Officer. Neither Mr. Peterson nor Mr. Ramirez expressed any disagreements on any corporate matters. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Leaplab Corporation (Registrant) Date: May 17, 2012 By: /s/ John Ayers John Ayers Chairman of the Board
